898 So. 2d 1163 (2005)
Clarence E. RICH, Appellant,
v.
DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES, Appellee.
No. 2D03-4992.
District Court of Appeal of Florida, Second District.
April 1, 2005.
Clarence E. Rich, pro se.
Wesley R. Parsons and Jack R. Reiter of Adorno & Yoss, P.A., Miami, for Appellee.
STRINGER, Judge.
Clarence Rich appeals an immediate final order of the Department of Agriculture and Consumer Services that ordered the destruction of six apparently healthy citrus trees due to the discovery of trees infected with citrus canker less than 1900 feet away. Mr. Rich contends that the State of Florida owes him far more in damages than the $100 Wal-Mart credit voucher presented by the Department. Thus far he has not brought an action for inverse condemnation for damages.
Orders to remove or destroy apparently healthy but exposed trees in citrus canker emergencies are permissible. Denney v. Conner, 462 So. 2d 534, 535-36 (Fla. 1st DCA 1985). The subject immediate final order was lawfully entered and not defective. We therefore affirm without prejudice to any right Mr. Rich might have to bring an action for inverse condemnation or to seek such other relief as he deems appropriate. See Dep't of Agric. & Consumer Servs. v. Mid-Florida Growers, *1164 Inc., 505 So. 2d 592, 595-95 (Fla. 2d DCA 1987); Markus v. Dep't of Agric. & Consumer Servs., 785 So. 2d 595, 596 (Fla. 3d DCA 2001).
Affirmed.
ALTENBERND, C.J., and CANADY, J., Concur.